                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

YAZAKI NORTH AMERICA, INC.,
                                            Case No. 2:16-cv-12941
            Plaintiff,
                                            HONORABLE STEPHEN J. MURPHY, III
v.

TAIZO KANEKO and KANEKO
CONSULTING COMPANY,

            Defendants.
                                   /

                 OPINION AND ORDER GRANTING
         PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT [223]

      On March 29, 2019, Plaintiff Yazaki North America, Inc. ("Yazaki") filed a

motion for default judgment and involuntary dismissal against Defendants Taizo

Kaneko ("Taizo") and Kaneko Consulting Company ("KCC") (collectively "Kaneko

Defendants"). ECF 223. The Kaneko Defendants did not respond. The Court has

reviewed the motion and finds that a hearing is unnecessary. E.D. Mich. LR 7.1(f).

For the reasons below, the Court will grant Plaintiff's motion for default judgment

and involuntary dismissal.

                                BACKGROUND

      On August 12, 2016, Yazaki filed its complaint against multiple defendants—

including the Kaneko Defendants—for alleged civil violations of the Racketeer

Influenced and Corrupt Organizations Act ("Civil RICO"). ECF 1. On February 7,

2017, Kaneko Defendants filed an amended answer and counterclaims against

Yazaki. ECF 130. On April 19, 2017, the Court entered a stipulated preliminary



                                        1
injunction freezing certain assets of Kaneko Defendants and requiring an accounting.

ECF 135.

       On August 28, 2017, the Court referred the parties to mediation with a private

mediator. ECF 139. The parties mediated on December 19 and 20, 2017. See ECF

150, PgID 2753. At the mediation, Yazaki and Kaneko Defendants "made progress

towards a resolution," "exchanged settlement offers," and advised that further

mediation "would be beneficial." ECF 151, PgID 2759. The Court granted multiple

extensions of time for the parties to mediate until May 31, 2018. See ECF 153, 168,

170.

       Then, on August 8, 2018, Kaneko Defendants filed an emergency motion to

modify the stipulated preliminary injunction. ECF 175. On October 29, 2018, the

Court denied the motion without prejudice. ECF 204.

       The next day, counsel for Kaneko Defendants ("Counsel") filed a motion to

withdraw. ECF 205. The Court denied the motion for several reasons: (1) KCC is a

corporation and could proceed only through counsel; (2) Taizo "demonstrated an

unwillingness to litigate in the case in a timely manner;" and (3) the Court had

recently ordered the parties to meet and confer about the stipulated preliminary

injunction. ECF 209, PgID 3218. The Court expressed particular concern that,

without local counsel, "Taizo may . . . ignore Court orders and thwart the effective

and just administration of the case." Id.




                                            2
      On December 20, 2018, pursuant to the Court's order, Yazaki notified the

Court that it had been unable to meet and confer with Kaneko Defendants because

they had stopped responding to Counsel. ECF 213, PgID 3245–46.

      In early January 2019, the Court ordered Kaneko Defendants to show cause

why default should not be entered against them. ECF 215. The Court noted that

Yazaki's belief that "Kaneko Defendants' unresponsiveness justified a default against

them" was "likely correct." Id. at 3258. But, out of an abundance of caution, the Court

provided Kaneko Defendants another opportunity to litigate the case.

      The Court further required Counsel to certify that they provided a copy of the

order via email to Kaneko Defendants. Id. at 3259. Counsel certified that they

transmitted the order to Kaneko Defendants, ECF 216, and then responded to the

show cause order on Kaneko Defendants behalf, ECF 217. The Court then conducted

a status conference with the parties to discuss next steps.

      On February 20, 2019, the Court granted Counsel a withdrawal conditioned on

Kaneko Defendants filing a notice of appearance. ECF 219. The Court notified

Kaneko Defendants that it would construe "a failure to respond as a concession that

Kaneko Defendants do not intend to defend the case." Id. at 3275; see also id. at 3276.

Counsel certified that they served the order on Kaneko Defendants. ECF 220. But

Kaneko Defendants did not act or file a notice of appearance. On March 18, 2019, two

weeks after the deadline for Kaneko Defendants to file an appearance, the Court

permitted Counsel's complete withdrawal, recounted Kaneko Defendants' failure to

defend the case, and required Yazaki to show cause why the case should not be




                                          3
dismissed for failure to prosecute. ECF 221. Yazaki's motion for default judgment

followed.

                             STANDARD OF REVIEW

      The Court may sanction a party that "fails to obey a scheduling or other

pretrial order." Fed. R. Civ. P. 16(f)(1)(C). Permissible sanctions include "dismissing

the action or proceeding in whole or in part" or "rendering a default judgment against

the disobedient party." Fed. R. Civ. P. 37(b)(2)(A)(v)–(vi); see also Fed. R. Civ. P.

16(f)(1) (referencing the permissibility of sanctions authorized by Civil Rule 37). The

Civil Rules permit the Court to dismiss claims if "the plaintiff fails to prosecute or

comply with [the Civil Rules] or a court order." Fed. R. Civ. P. 41(b). The Court's

inherent powers allow it "to protect the due and orderly administration of justice and

maintain the authority and dignity of the court" by dismissing a claim as a sanction

against a defendant that ignores court orders. Bowles v. City of Cleveland, 129 F.

App'x 239, 241 (6th Cir. 2005) (quotation omitted).

      Whether dismissing a claim or rendering default judgment under Rules 16 and

37, Rule 41, or its inherent powers, the Court applies the same analysis. Id. at 241

(quoting Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980)). The key of the

Court's analysis is "a failure to prosecute." Id. To determine whether dismissal is an

appropriate sanction, the Court considers:

      (1) Whether the party's failure is due to willfulness, bad faith or fault;
      (2) Whether the adversary was prejudiced by the dismissed party's
      conduct;
      (3) Whether the dismissed party was warned that failure to cooperate
      could lead to dismissal; and




                                          4
      (4) Whether less drastic sanctions were imposed or considered before
      dismissal of the action.

Id. at 242. The same analysis applies to entering default judgment as a sanction. See

Bank One of Cleveland, N.A. v. Abbe, 916 F.2d 1067, 1073 (6th Cir. 1990) (discussing

both dismissal and default judgment before listing factors in the Court's analysis).

No factor is dispositive. Bowles, 129 F. App'x at 242 (citing Mulbah v. Detroit Bd. of

Educ., 261 F.3d 586, 591 (6th Cir. 2001)).

      After the Court determines that it should enter default judgment, it must

determine the amount and character of the recovery awarded. 10A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2688 (4th ed. 2017)

(collecting cases). The court must "conduct an inquiry" to "ascertain the amount of

damages with reasonable certainty." Vesligaj v. Peterson, 331 F. App'x 351, 355 (6th

Cir. 2009) (quotation marks omitted). The Court may conduct hearings or make

referrals to determine the amount of damages necessary to enter or effectuate

judgment. Fed. R. Civ. P. 55(b)(2).

                                      DISCUSSION

I.    Whether a Sanction is Appropriate

      Here, a sanction is appropriate. First, Kaneko Defendants' failure to prosecute

is knowing and intentional. The Court previously detailed Kaneko Defendants'

unresponsive conduct. See ECF 215, 219. Counsel notified Kaneko Defendants of the

Court's orders and advised the Court that Kaneko Defendants ignored their

communications. See, e.g., ECF 213, PgID 3252; ECF 217, PgID 3265. Further,

Counsel explained that the Court would treat Kaneko Defendants' failure to comply



                                             5
with the Court's order "as a concession that the Kaneko Defendants no longer intend

to defend against Plaintiff's claims." ECF 220, PgID 3278.

      Second, Kaneko Defendants' avoidance of the litigation prejudices Yazaki.

Yazaki is unable to pursue its claims against Kaneko Defendants and continues to

expend resources to maintain its case. Moreover, denying Yazaki's motion would

result in prejudice to it. Ordinarily, if a party fails to prosecute a case, the Court

orders the plaintiff to show cause why the case should not be dismissed for failure to

prosecute. At that point, the plaintiff seeks default and default judgment. Here, if the

Court were to deny Yazaki's motion for default judgment, the Court's only alternative

would be to dismiss Kaneko Defendants without prejudice. Yazaki could refile a

complaint against Kaneko Defendants, but, given their conduct over the past year,

Kaneko Defendants would be unlikely to respond to the new complaint. Moreover,

dismissal of Kaneko Defendants would effectively reward it for ignoring the litigation.

The Civil Rules' provisions for dismissal, default, and default judgment do not

contemplate this outcome.

      Third, the Court repeatedly warned Kaneko Defendants that failure to respond

to its orders would be construed as a default. See, e.g., ECF 215 (noting that Yazaki

is likely correct that Kaneko Defendants' conduct justified a default against them but

providing Kaneko Defendants a final opportunity to litigate the case); ECF 219, PgID

3275 ("Kaneko Defendants must . . . provide notice of their intention to defend the

action. The Court will construe a failure to respond as a concession that Kaneko

Defendants do not intend to defend the case. The failure may result in an entry of




                                           6
judgment against them."). Counsel also warned Kaneko Defendants that failure to

comply could result in default and judgment against them. ECF 220, PgID 3278.

      Finally, although the Court has not imposed lesser sanctions, a sanction less

than dismissal or default judgment would be ineffective. For example, staying the

case until Kaneko Defendants comply with the Court's orders would reward their

misconduct and simply ignore a case that is not being litigated. See Fed. R. Civ. P.

37(b)(2)(A)(iv) (listing a stay as a potential sanction). Given the Court's previous

admonitions, applying a lesser sanction would signal to Kaneko Defendants that the

Court will tolerate continued misconduct.

      All four factors therefore weigh in favor of dismissal and default judgment. See

Bowles, 129 F. App'x at 242. The Court will thus dismiss Kaneko Defendants'

counterclaims and enter default judgment against them and in Yazaki's favor.

II.   Damages Award

      The Court must determine the appropriate damages award. Before addressing

the amount, however, the Court will briefly summarize the relevant allegations in

the case.

      Yazaki alleges that Taizo, as manager of KCC, "participated in the creation,

setup, and management" of sham vendors to defraud Yazaki. ECF 1, PgID 20, 28.

Yazaki maintains that Defendants "each prepared fraudulent invoices and submitted

them to Yazaki." Id. at 28. Further, according to Yazaki, Defendants "coordinated

their activities for the purpose of promoting a scheme to defraud Yazaki, a scheme

that they carried out for more than 6 years[.]" Id. at 22. The scheme resulted in




                                            7
payment of "unnecessary and artificially marked-up invoices." Id. at 46. Yazaki's civil

RICO counts sought $9 million in damages. See id. at 39–41.

      At least one other defendant acknowledged the existence of the scheme. See

ECF 126, PgID 2449 (Defendant Miyuki Hosono admitting that Defendant Mr. Ueda

"arranged for Yazaki to purchase goods manufactured by certain Japanese 'Source

Suppliers' through North American vendors (the Sham Vendors) and that these Sham

Vendors marked up the prices charged to them by the Japanese Source Suppliers

when the Sham Vendors sold the goods to Yazaki"). And another defendant submitted

an affidavit stating that "Mr. Kaneko would wire money to [affiant's Chase Bank]

account for [Defendant] Mr. Ueda." ECF 223-2, PgID 3327. As for KCC, its separate

business identity was established to perpetuate the scheme and was merely an "also

known as" for Taizo. See ECF 217, PgID 3269 ("KCC is just a d/b/a for Defendant

Taizo Kaneko . . . accordingly the only "real" defendant remaining in this case is Taizo

Kaenko.").

      Yazaki alleged that Defendants engaged in an "enterprise" for the purposes of

defrauding it. 18 U.S.C. § 1961(4) (Civil RICO defining "enterprise"). Further, Yazaki

alleged that Defendants engaged in "racketeering activity" by committing mail fraud

and wire fraud in furtherance of the scheme. 18 U.S.C. § 1961(1) (Civil RICO defining

"racketeering activity" and including mail fraud and wire fraud under 18 U.S.C.

§§ 1341, 1343, respectively, as sufficient acts); see also ECF 1, PgID 9–17. The scheme

injured Yazaki's "business or property," which entitles it to "recover threefold the




                                           8
damages" it sustains "and the cost of the suit, including a reasonable attorney's fee."

18 U.S.C. § 1964(c).

      A. The Damages Amount.

      The Court "may conduct hearings" to "determine the amount of damages." Fed.

R. Civ. P. 55(b)(2). A district court may, however, rely on a sworn declaration "to

provide the necessary evidentiary basis for calculating" a damages award. Vesligaj,

331 F. App'x at 355. Yazaki submitted the sworn declaration of Plante Moran's

Michelle McHale-Adams and Eric Conforti (collectively "Plante Moran") in support of

its requested damages. See ECF 224, PgID 3343–44 (under seal). Plante Moran

provided "forensic investigative services" and analyzed "the losses incurred by

Yazaki" when Defendant "Mr. Ueda induced it to pay the inflated and/or fictitious

invoices submitted by Defendants Taizo Kaneko and Kaneko Consulting Company."

Id. at 3339 (under seal). Plante Moran detailed the documents it considered,

summarized the losses incurred by Yazaki, and explained its calculation of the

damages. See generally ECF 224 (under seal). Plante Moran calculated Yazaki's

incurred losses arising from Kaneko Defendants' involvement as "between $2,015,453

and $2,023,990." Id. at 3341 (under seal). Thus, Yazaki provided a sufficient

evidentiary basis from which the Court can calculate damages. Yazaki seeks damages

at the lower end of the range, $2,015,453. ECF 223, PgID 3308.

      Yazaki also seeks treble damages under Civil RICO. Kaneko Defendants

defaulted on the claims against them, including Yazaki's RICO claims. Yazaki is

therefore entitled to treble damages which raises its damages award to $6,046,359.00.




                                          9
      B. Prejudgment Interest.

      Yazaki also seeks prejudgment interest. In federal question cases, the award

of post-complaint prejudgment interest is within the Court's discretion. E.E.O.C. v.

Wooster Brush Co. Emps. Relief Ass'n, 727 F.2d 566, 579 (6th Cir. 1984) (citing

Bricklayers Pension Tr. Fund v. Taiariol, 671 F.2d 988 (6th Cir. 1982)). An award of

prejudgment interest is not mandatory, but the Court may grant interest if a

defendant unduly delayed Plaintiff's recovery. See Thomas v. Khrawesh, No. 2:17-cv-

10026, 2017 WL 5494234, at *2 (E.D. Mich. Nov. 16, 2017), aff'd 738 F. App'x 870

(6th Cir. 2018).

      The Court considers four factors to determine whether an interest award is

warranted. Loesel v. City of Frankenmuth, 743 F. Supp. 2d 619, 648–49 (E.D. Mich.

2010), rev'd on other grounds, 692 F.3d 452 (6th Cir. 2012). Prejudgment interest is

"ordinarily . . . granted unless exceptional or unusual circumstances exist making the

award of interest inequitable." Laborers' Pension Tr. Fund-Detroit & Vicinity v.

Family Cement Co., 677 F. Supp. 896, 898 (E.D. Mich. 1987) (quoting Stroh Container

Corp. v. Delphi Indus., Inc., 783 F.2d 743, 752 (8th Cir. 1986)).

      28 U.S.C. § 1961(a) defines the interest rate for post-judgment interest. But

not prejudgment interest. See Wooster, 727 F.2d at 579 ("[T]he matter of prejudgment

interest remains essentially one for the discretion of the trial judge. . . . [W]e do not

think that [district courts] are invariably compelled to adopt the statutory

postjudgment rate in determining prejudgment interest.").




                                           10
      Here, the Court finds that the need to fully compensate Yazaki and the balance

of fairness and equity warrant the award of post-complaint prejudgment interest. The

Court will award prejudgment interest at the rate identified by Michigan law.1

      Michigan law provides that "[i]nterest is allowed on a money judgment

recovered in a civil action." Mich. Comp. Laws § 600.6013(1). Interest is calculated at

"at 6-month intervals from the date of filing the complaint at a rate of interest equal

to 1% plus the average interest rate paid at auctions of 5-year United States treasury

notes" as certified by the state treasurer. Mich. Comp. Laws § 600.6013(8).

      Yazaki asks the Court to award prejudgment interest of $471,099.16 plus

$637.44 per day from March 29, 2019 until the date judgment is entered. ECF 223,

PgID 3290, 3308. Kaneko Defendants' dilatory and evasive conduct unduly delayed

execution of the case. According to the method identified by Mich. Comp. Laws

§ 600.6013(8), Yazaki earned $471,099.16 in prejudgment interest. It is also entitled

to $637.44 per day from March 29, 2019 until the Court enters judgment. See ECF

223, PgID 3310; see also ECF 210, PgID 3234 (providing the rate of interest for the

six-month periods from July 2016 until December 2018). The Court will enter a

separate judgment with the full judgment amount.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff's motion for default

judgment [223] is GRANTED.




1The Court previously exercised its discretion and awarded prejudgment interest at
the rate defined by Michigan law. See ECF 211.


                                          11
      IT IS FURTHER ORDERED that the Court will ENTER default judgment

against Defendants Taizo Kaneko and Kaneko Consulting Company.

      IT IS FURTHER ORDERED that Defendants Taizo Kaneko and Kaneko

Consulting Company's counterclaims against Yazaki are DISMISSED.

      This is a final order and closes the case.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: April 22, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 22, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                          12
